PER CURIAM.
The judgment appealed is affirmed, but this case is remanded for resentencing of appellant.
Appellant pled nolo contendere to the charge of robbery with a weapon and was given a life sentence. This sentence is excessive. Robbery with a weapon is a first degree felony, § 812.13(2)(b), Fla.Stat. (1977), punishable by a maximum sentence of 30 years. § 775.082(3)(b), Fla.Stat. (1977). The information did not allege the use of a firearm or deadly weapon, which would have made a life sentence permissible under Section 812.13(2)(a), Florida Statutes (1977).
The cause is therefore remanded with instructions to reduce appellant’s sentence to 30 years. Appellant need not be present for this purpose.
GRIMES, C. J., and HOBSON and SCHEB, JJ., concur.